Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Claims 54-56, 59-62, 64-71 and 73-78 are pending. 

Claims 64-71 and 73-75 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(h) as being drawn to non-elected inventions.

Claims 54-56, 59-62 and 76-78, drawn to a protein complex and a composition comprising said complex, are being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 15, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejection Withdrawn
The rejection of claims 54-56, 59-62 and 76-78 under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of WO2013133659 (of record, published Sept 12, 2013; PTO 892) and the WO2007021129 publication (of record, Kim hereafter, published February 22,2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892) is withdrawn in view of the claim amendment. 

The rejection of claims 54-56, 59-62 and 76-78 under 35 U.S.C. 103 as being unpatentable over W02005/047336 (of record, Lee hereafter, published May 26, 2.00b; PTO 1449) in view of US20100105877 (of record, Song hereafter, published April 29, 2010; PTO 892) and the WO2007021129 publication (of record, Kim hereafter, published February 22,2007; PTO 892) or W02013100702 publication (of record, Kwon hereafter, published July 4, 2013, PTO 892) is withdrawn in light of the claim amendment.

Rejoinder
Claims 54-56, 59-62 and 76-78 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 64-71 and 73-75, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all process claim (Group II) previously withdrawn from consideration under 37 CFR 1.142 have been rejoined with the elected Group I, the restriction requirement between Group I and Group II as set forth in the Office action mailed on July 9, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Sunhee Lee on March 18, 2022.

In the claims:
Claim 75 has been canceled. 
Claim 66, line 4, the punctuation mark “.” has been changed to -- , --
Claim 69, line 11, “blue,” has been deleted.
Claim 69, line 11, “metal ions (cobalt, nickel, and copper), and an antibody to a part or the entirety of constituting components of a protein complex” has been changed to -- cobalt, nickel, copper and an antibody that binds to the protein complex or a part thereof -- 
Claim 71, line 11, “blue,” has been deleted.
Claim 71, line 11, “metal ions (cobalt, nickel, and copper), and an antibody to a part or the entirety of constituting components of a protein complex” has been changed to -- cobalt, nickel, copper and an antibody that binds to the protein complex or a part thereof -- 
Claim 73, line 10, “essentially” has been deleted.
Claim 74, line 20, “essentially” has been deleted.
Claim 76, line 1, “for improving in vivo duration and stability of a physiologically active polypeptide” has been deleted. 
Conclusion

Claims 54-56, 59-62, 64-71, 73-74,  and 76-78 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644